Citation Nr: 1760918	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange or other herbicides or as secondary to service-connected diabetes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1966 to September 1968.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction now resides with the RO in Baltimore, Maryland.  

In April 2017, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to obtain an opinion as to whether the Veteran's hypertension is related to his active service, to include, but not limited to, exposure to Agent Orange or other herbicides, or secondary to his diabetes.  Since remand, the Veteran underwent a VA examination in May 2017.  However as explained below, review of this VA examination shows there was not substantial compliance with the April 2017 remand directives.  As such, remand for an addendum opinion is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the record is not sufficient to decide the claim at hand.

In May 2017, the Veteran underwent a VA examination regarding his hypertension.  The examiner indicated that hypertension is not caused by any exposure to herbicides.  The examiner explained that it has input from the renin-angiotensin interaction between the heart and kidneys.  The examiner opined that it is likely due to strong family history, obesity, diet, and genetics and indicated that the cause of essential hypertension is multifactorial.  Additionally, the examiner stated that the Veteran's hypertension was not aggravated by any service-connected conditions, to include diabetes.  The Board does not find this opinion adequate.  

While the examiner indicated that exposure to herbicides does not cause hypertension and explained what can cause hypertension, the examiner did not address whether the Veteran's hypertension is otherwise related to service.  The claim for direct service connection for hypertension is not limited to exposure to Agent Orange or other herbicides.  Additionally, in the December 2017 informal hearing presentation, the Veteran's representative indicated that the Veteran's primary occupation in service was an infantryman in the Vietnam War and that one could argue that being an infantryman is a very stressful job because one is under such extreme stress of combat 24 hours a day.  If the opinion provided on remand is negative regarding whether the Veteran's hypertension is related to his active service, the examiner must account for the Veteran's reports of stress in service.  

Additionally, as to the examiner's indication that the Veteran's hypertension was not aggravated by his diabetes, the examiner's conclusion is not supported by a rationale.  In addressing secondary service connection, the Board notes that the term "aggravation" refers to a chronic or permanent worsening of the underlying condition above and beyond its natural progression.  38 C.F.R. § 3.310(b).  As such, in providing an opinion as to whether the Veteran's hypertension was aggravated by his diabetes, a rationale is necessary as to whether the Veteran's diabetes has led to a chronic or permanent worsening of the Veteran's hypertension beyond its natural progression.  The Board notes, as mentioned in the April 2017 remand, the October 2008 VA opinion that the Veteran's hypertension was not caused by his diabetes because the Veteran's hypertension diagnosis predates his diabetes.  However, this opinion also does not address whether the Veteran's diabetes, regardless of when it was diagnosed in comparison to his hypertension, has aggravated his hypertension.  

As there is not an adequate opinion regarding direct or secondary service connection, the record is not sufficient to decide the issue on appeal, and remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file, to include a copy of this remand, to the May 2017 VA examiner who conducted the hypertension examination.  If the examiner who drafted the May 2017 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

The examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The opinion provided must be accompanied by a complete rationale as to why the examiner reached the conclusions provided.   

The examiner is asked to provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his active service.  Importantly, the Board notes the Veteran's credible reports of stress in service as an infantryman.  

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused (in whole or in part) or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected diabetes.  

2. After completing the above actions, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


